Citation Nr: 1224674	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-11 947	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for neuropathy of the right and left upper extremities, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971, to include service in Vietnam from December 1969 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 RO decision.  In a June 2009 communication, the Veteran withdrew his previous request for a hearing before a Veterans Law Judge.  

Although the Veteran had perfected an appeal as to the issue of entitlement to service connection for coronary artery disease, prior to the Board's review of his claim, in an October 2011 decision, the RO granted service connection for coronary artery disease based on a liberalizing change in the law.  This represents a complete grant of the benefit sought; therefore, further review of the matter is unnecessary.  

The issue of entitlement to service connection for neuropathy of the right and left upper extremities, claimed as secondary to service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not initially manifest during service, and no evidence indicates it was initially manifest within one year of service.

2.  The Veteran's hypertension pre-dates his diabetes by many years, it has been stable with medication for many years, and he has no renal disease.

3.  The Veteran's hypertension was not caused by his service-connected diabetes; no other relationship between hypertension and service is shown.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred or aggravated, and hypertension is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his claims for service connection in a May 2008 letter, prior to the adjudication of the claims.  

With regard to the VA examination reports of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate with regard to the issue decided herein.  The examination reports relied upon herein were predicated on a review of the claims folder and the relevant medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms.  The examiners considered all of the available pertinent evidence of record, and provided rationales for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

VA medical records, service treatment records, private medical records, VA examination reports, and VA medical opinions have been obtained and reviewed in support of the Veteran's claim.  The Veteran and his representative have presented written statements in support of his claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b) ; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Thus, establishing service connection on a secondary basis requires competent evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

When a chronic disease such as hypertension becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Review of the Veteran's service treatment records reveals no indication of hypertension.  Upon clinical examination in April 1971, just prior to his May 1971 discharge, his heart and vascular system were deemed to have been within normal limits.  His blood pressure was 136/72.  There are no medical records contained in the file, and the Veteran has identified none to be obtained, reflecting his medical condition within one year of his May 1971 discharge.  

The earliest post-service medical evidence contained in the file is dated in February 2000 and reflects that the Veteran had a long-standing diagnosis of hypertension, controlled by medication.  He was diagnosed with diabetes in 2006.

The record contains two relevant private medical opinions.  A January 2008 letter from the Veteran's treating cardiologist contains the following statement:  "He is generally doing well but clearly has several related disorders, including the diabetes, hypertension, coronary disease, and hyperlipidemia.  He is applying for VA benefits related to his diabetes.  I hope that this information is helpful and I would be happy to send you other information as needed."  A February 2009 statement from the Veteran's primary care physician reflects, "it is my professional opinion that his neuropathy of his left and right upper extremities is associated with his diabetes mellitus as is his coronary artery disease with angina and his hypertension.  These are all well known medical conditions that are commonly associated with diabetes mellitus type 2."

The Veteran underwent a VA examination in May 2009.  The Veteran's hypertension was again described as "well controlled on his current medications."  In opining that the Veteran's hypertension was not caused by or otherwise related to his diabetes, the examiner relied upon the fact that hypertension was initially manifest many years before the diabetes, and the fact that the Veteran does not have any renal disease.  Although the examiner did not specifically use the word "aggravation" in his opinion, it is clear from the discussion that he had considered the concept of "permanent aggravation or exacerbation" and found that not only was the Veteran's hypertension not "caused" by the Veteran's service-connected diabetes, but also that it was not related to the Veteran's diabetes as there was no evidence of renal disease.  

Upon review, the Board concludes that the Veteran's hypertension is not related to service, or to his service-connected diabetes.  Hypertension did not initially develop during service and there is no indication that it initially manifested within one year of service.  It is clear, however, that hypertension was well-established and well-controlled by medication prior to the Veteran's diagnosis of diabetes.  Furthermore, the Veteran has no renal complications, which are usually seen with hypertension of diabetic etiology.  The May 2009 VA medical opinion sets out this chronology and medical explanation in the context of the Veteran's particular medical history, and the Board finds this explanation to be the best-informed and the most credible piece of medical evidence pertaining to the etiology of the Veteran's hypertension.

In so finding, the Board acknowledges the two positive medical opinions presented by the Veteran's own doctors.  Careful review, however, reveals that both doctors stated general medical principles to the effect that diabetes is often associated with hypertension.  Neither physician applied these general principles to the Veteran's own case, however, and neither acknowledged the fact that the Veteran's hypertension predated his diabetes by many years, nor the fact that the Veteran has no renal complications, as would be expected with hypertension of diabetic etiology.  Rather, the May 2009 VA examiner is the only medical expert who has reviewed the entire record, acknowledging all relevant factors in formulating his opinion, and provided a rationale for his opinion.  The VA examiner also reviewed the statements provided by the Veteran's physicians and noted that each statement is correct, insofar as it stands, but that neither statement is particular to the Veteran and his individual history.  

To the extent that the Veteran himself argues his hypertension was caused by his service-connected diabetes, the Board observes that the Veteran is not shown to possess any particular medical expertise.  As such, his opinion as to the etiology of his hypertension is of little value.   See Espiritu v. Derwinski, 2 Vet. App. at 494-5; see also 38 C.F.R. §3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jandreau v. Nicholson, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In sum, the preponderance of the evidence is against the Veteran's claim for service connection for hypertension and the benefit sought must be denied.



ORDER

Service connection for hypertension is denied.


REMAND

Review of the Veteran's service treatment records reveals no indication of peripheral neuropathy.  Upon clinical examination in April 1971, just prior to his May 1971 discharge, his upper extremities and neurological system were deemed to have been within normal limits.  There are no medical records contained in the file, and the Veteran has identified none to be obtained, reflecting his medical condition within one year of his May 1971 discharge.  

The earliest post-service medical evidence contained in the file is dated in February 2000 and reflects that the Veteran had a history of prior ulnar nerve surgery.  He was diagnosed with diabetes in 2006.

The Veteran underwent a VA medical examination in August 2008.  At that time, the Veteran reported he had filed a previous workers' compensation complaint involving neuropathies.  He also reported having had numbness in his hands for six years or so.  He reported some bilateral thigh numbness and tingling during the past one or two years as well.  Upon clinical examination, the examiner noted ulnar neuropathy from the proximal risk crease to the distal fourth and fifth digits of the right hand.  On the left hand he had symptoms into the thumb, index finger, and middle finger.  The examiner commented that the Veteran retained protective sensation and vibratory sense in all of his fingers but had quite a bit of marked decrease of normal sensory otherwise.  Following review of the Veteran's medical records and the clinical examination, the examiner rendered the opinion that because the Veteran's upper extremity neuropathy occurred several years prior to the diagnosis of diabetes, and because his neuropathy was more compatible with a left median neuropathy and right ulnar neuropathy; that the Veteran's upper extremity neuropathy was less likely to be associated with his diabetes.  The examiner did conclude, however, that lower extremity polyneuropathy was likely caused by the Veteran's diabetes.  

A February 2009 statement from the Veteran's primary care physician reflects, "it is my professional opinion that his neuropathy of his left and right upper extremities is associated with his diabetes mellitus as is his coronary artery disease with angina and his hypertension.  These are all well known medical conditions that are commonly associated with diabetes mellitus type 2."

A May 2009 VA examination report reflects further information as to the Veteran's pre-diabetes risk factors for neurological damage, to include chronic high-force repetitive motions with vibrating tools as an aviation technician and later as an employee with the power company.  

Because the Veteran is shown to have neuropathy of both upper extremities and because his lower extremity neuropathy has been connected with his diabetes; as a legal matter, the Board must consider the possibility of a diabetes-related neuropathy having been superimposed upon the Veteran's pre-existing neuropathy which is apparently related to his workplace responsibilities.  As the etiology of the Veteran's neuropathy is an inherently medical matter, further medical information is required.  

Initially, the records reflecting the Veteran's prior ulnar surgery and the worker's compensation medical records should be obtained for review.  Any other prior medical records reflecting the neurological condition of the Veteran's upper extremities prior to the 2006 diagnosis of diabetes should be obtained for comparison purposes.  In this regard, the Board notes that while the Veteran's cardiology records from 2000 onward have been obtained, his earlier primary care records have not.  

It appears that the Veteran has been receiving VA neurological care subsequent to 2008.  However, these records have not been associated with the Veteran's claims file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, upon remand, any recent VA neurological treatment records should also be obtained for review by adjudicators.

After records reflecting the Veteran's neurological condition prior to the diabetes diagnosis have been obtained, the Veteran should be provided with another VA medical examination, so that an informed medical opinion as to the various etiologies of his complex neurological situation may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who evaluated and/or treated the Veteran for neurological complaints in his upper extremities prior to 2006, to include his primary care physician(s), worker's compensation records, and surgical records reflecting ulnar nerve surgery (by Dr. Mark Rosen at Jordan Valley Hospital).  Records reflecting any nerve conduction studies should be particularly requested.  After securing the necessary releases, the RO should obtain these records for inclusion in the claims file.

2.  The RO should obtain all records of neurological medical care provided to the Veteran by the Salt Lake City VA Health Care System, to include all related clinics, since August 2008 for inclusion in the Veteran's claims file.  All neurological tests and studies should be particularly requested.

3.  The Veteran should be afforded a VA neurological examination by a physician with appropriate expertise to evaluate the nature and etiology of the Veteran's upper extremity neurological impairment.  The claims folder, including all records received in connection with the requests above, must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be accomplished in conjunction with the examination.  The examiner is requested to describe the nerve impairment in the Veteran's arms, and to identify the causes of all impairment found, in light of the Veteran's medical history and multiple risk factors.  In particular, the examiner is requested to indicate whether it is at least as likely as not that the Veteran has any diabetes-related superimposed pathology affecting the peripheral nerves in either or both arms, and if so to distinguish such impairment from nerve impairment caused by other factors.  The complete rationale for all opinions expressed should be fully explained.

4.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


